PER CURIAM:
Americana Lanes, Inc., debtor in possession, appeals from a judgment and order entered in the United States District Court for the Eastern District of New York, Joseph C. Zavatt, Chief Judge, reversing an order of a referee in bankruptcy denying a reclamation petition of Brunswick Corporation, conditional vendor of bowling alleys and equipment, for failure to file under Sec. 66-a of the New York Personal Property Law, McKinney’s Consol.Laws, c. 41, an extension agreement, and granting the reclamation petition. We affirm the judgment and order of the District Court on the reasoned opinion of Chief Judge Zavatt, 234 F.Supp. 854 (E.D.N.Y.1964).